DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

For claim 5,
a. a measuring device that measure… on line 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. Measuring circuitry 144b for measuring the output of the detector 140a, see figure 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 5 and 6 are rejected under 35 USC 103 as being unpatentable over Onaka et al (US 2018/0069633) in view of in view of Ray et al; (US 2018/0026717).
Regarding claim 1, Onaka a transceiver ;(optical transceiver 2A, see figure 10)  comprising: a transmitter ;(optical transmitter 42A, see figure 10) including: a light source;(light source 41A, see figure 10) a modulator coupled to the light source; ;(optical modulator 14 coupled to the light source 12, see figure 2) according to a set of driving conditions to cause the modulator to output optical signals based on light from the light source;(the controller 44A is driving the optical transmitter 42A based on power consumption monitor and reception characteristics monitor, see figure 12)  and an output that passes first portions of the optical signals output by the modulator;(the output of the optical transmitter is input to the controller 44A see figure 12) a first detector that detects second portions of the optical signals output from the modulator ;(the output of the optical transmitter is input to the controller 44A consisting of a monitor 441A, see figure 12) and a receiver ;(optical receiver 43A, see figure 12) including: a second detector that detects optical signals from an external transmitter ;(optical receiver 43A detecting the optical signal received from the external transmitter 42B, see figure 12).
However, Onaka does not explicitly disclose a driver that drives the modulator.
In a related field of endeavor, Ray discloses a driver that drives the modulator ;( driver 103 driving the transmitter 104 based on the output from control module 105).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the driver of Ray with Onaka to drive the transmitter modulator on different control settings and the motivation is to provide optimize the performance of the optical transceiver.
Regarding claim 5, Onaka discloses the transceiver of claim 1, further comprising: a measuring device ;(controller 44A, see figure 12) that measures optical power of the second portions of the optical signals output from the modulator based on output of the first detector; ;(controller 44A measures the output of the optical transmitter 42A based on the output of the power monitor 441A; figure 12).
Regarding claim 6, Onaka discloses the transceiver of claim 1, further comprising: processing circuitry that selects the set of driving conditions from sets of stored driving conditions ;(storage unit 443A for storing the power consumption and the reception characteristics metrics, see paragraph 145 and figure 12).
Claims 2,3 and 4 are rejected under 35 USC 103 as being unpatentable over Onaka et al (US 2018/0069633) in view of in view of Ray et al; (US 2018/0026717) and further in view of Ade et al; (US 5347601).
Regarding claim 2, Onaka discloses the transceiver of claim 1, further comprising: a splitter positioned in an optical path of the optical signals; (optical branching unit 30 placed in the optical path of the light output from the light source 12; see figure 12).
However, the combination of Onaka and Ray does not explicitly disclose output from the modulator.
In a related field of endeavor, Ade discloses output from the modulator ;( optical coupler 34 positioned after the modulator, see figure 1).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to substitute the coupler of Ade with Ray and Onaka to provide a modulator control based on the characteristics of the received signal and the motivation is to provide a modulation control signal.
Regarding claim 3, Onaka discloses the transceiver of claim 2, wherein the splitter splits the optical signals into the first portions and the second portions; (optical branching unit 30 placed in the optical path of the light output from the light source 12 splits the optical signals into first and second path, see figure 12).
However, the combination of Onaka and Ray does not explicitly disclose output from the modulator.
In a related field of endeavor, Ade discloses output from the modulator ;( optical coupler 34 positioned after the modulator, see figure 1). (Motivation same as claim 3).
Regarding claim 4, Onaka discloses the transceiver of claim 3, wherein the splitter directs less than 50% of each optical signal to the first detector and directs a remainder of each optical signal to the output of the transmitter; (variable branching device in which a branching ratio is variable may be applied as the optical branching circuit 13 and thus directing desired amount of light to the controller 44A and to the output of the optical transmitter 2A, see paragraph 117 and figure 12). 
However, the combination of Onaka and Ray does not explicitly disclose output from the modulator.
In a related field of endeavor, Ade discloses output from the modulator ;( optical coupler 34 positioned after the modulator, see figure 1). (Motivation same as claim 3).

Claim 7 is rejected under 35 USC 103 as being unpatentable over Onaka et al (US 2018/0069633) in view of in view of Ray et al; (US 2018/0026717) and further in view of Chiang et al; (US 7215891).
Regarding claim 7, Onaka discloses the transceiver of claim 6, wherein the sets of stored driving conditions are ;(storage unit 443A for storing the power consumption and the reception characteristics metrics, see paragraph 145 and figure 12) that determines performance metrics of the transmitter for each set of driving conditions based on output of the first detector and output of the second detector ;(the controller 44A is driving the optical transmitter 42A based on the output of the power consumption monitor and reception characteristics monitor, see figure 12).
However, the combination of Onaka and Ray does not explicitly disclose generated during an initialization stage of the transceiver.
In a related field of endeavor, Chiang discloses generated during an initialization stage of the transceiver ;( controller 223 uses predetermined (before start of optical transceiver) operational values of the optical transceiver to provide comparison between the predetermined and measured operational values, see column 10, lines 12-16 and figure 5).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the predetermined operational values of the optical transceiver of Chiang with Onaka and Ray to tune the optical transceiver within the threshold of the operational parameters of the optical transceiver and the motivation is to provide increased transmission and reception efficiency of the optical transceiver. 
Claim 8 is rejected under 35 USC 103 as being unpatentable over Onaka et al (US 2018/0069633) in view of in view of Ray et al; (US 2018/0026717) and further in view of Guzzon et al; (US 11070288).
Regarding claim 8, the combination of Onaka and Ray does not explicitly disclose the transceiver of claim 1, wherein the optical signals output from the modulator are modulated according to a pulse amplitude modulation 4-level (PAM4) scheme.
In a related field of endeavor, Guzzon discloses the transceiver of claim 1, wherein the optical signals output from the modulator are modulated according to a pulse amplitude modulation 4-level (PAM4) scheme ;(optical transceiver with modulator which modulates data high rates uses 4-level pulse amplitude modulation scheme, see column 2, lines 43-46).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the 4-level pulse amplitude modulation scheme of Guzzon with Onaka and Ray to provide to multi-level modulation at high data rates and the motivation is to provide increased transmission capacity.
Claims 9 and 17 are rejected under 35 USC 103 as being unpatentable over Onaka et al (US 2018/0069633) in view of in view of Ray et al; (US 2018/0026717).
Regarding claim 9, Onaka discloses a device, ;(optical transceiver 2A, see figure 10)  comprising: a transmitter; ;(optical transmitter 42A, see figure 10) a first detector ;(monitor 441A, see figure 12) a second detector;(optical receiver 43A, see figure 12) and processing circuitry ;(controller 44A, see figure 12) that: with different sets of driving conditions; determines, for each set of driving conditions, corresponding performance metrics of the transmitter based on output of the first detector and based on output of the second detector ;(controller 44A controls the optical transmitter 42A based on the output of the power monitor 441A  and optical receiver 43A resulting the reception characteristics metrics; see paragraphs 142-144 and figure 12) stores the sets of driving conditions and the corresponding performance metrics for each set of driving conditions;(storage unit 443A for storing the power consumption and the reception characteristics metrics, see paragraph 145 and figure 12)  selects a set of driving conditions from the stored sets of driving conditions based on data transmission metrics ;(the controller 44A is driving the optical transmitter 42A based on the output of the power consumption monitor and reception characteristics monitor, see figure 12) and causes the transmitter to transmit data according to the selected set of driving conditions; (the controller 44A providing control signal to the optical transmitter based on the power consumption and the reception characteristics metrics, see paragraph 145 and figure 12).
However, Onaka does not explicitly disclose drives the transmitter.
In a related field of endeavor, Ray discloses drives the transmitter driver 103 driving the transmitter 104 based on the output from control module 105).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the driver of Ray with Onaka to drive the transmitter modulator on different control settings and the motivation is to provide optimize the performance of the optical transceiver.
Regarding claim 17, Onaka discloses the device of claim 9, wherein the sets of driving conditions and the corresponding performance metrics for each set of driving conditions are stored in a table, wherein the selected set of driving conditions is selected from the table;(storage unit 443A for storing the power consumption and the reception characteristics metrics, see paragraph 145 and figure 12).
Claims 10,18 and 19 are rejected under 35 USC 103 as being unpatentable over Onaka et al (US 2018/0069633) in view of in view of Ray et al; (US 2018/0026717) and further in view of Aboulhouda et al; (US 2018/0267257) and further in view of Zhang et al; (US 9407361)
Regarding claim 10, Onaka disclose the device of claim 9, wherein the transmitter includes a modulator ;(optical modulator 14 coupled to the light source 12 in an optical transmitter, see figure 2)  and 

However, the combination of Onaka and Ray does not explicitly disclose wherein each set of driving conditions includes a bias voltage and a voltage swing applied to the modulator.
In a related field of endeavor, Aboulhouda discloses wherein each set of driving conditions includes a bias voltage;(control device 110 for controlling the bias voltage of the optical modulators 105-108 based on the feedback signal plurality of photodiodes 121-124, see figure 1) and

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the bias voltage control of Aboulhouda with Onaka and Ray to adjust the bias of the optical modulator based on the feedback signal and the motivation is to provide accurate biasing of the optical modulator. 

However, the combination of Onaka, Ray and Aboulhouda does not explicitly disclose a voltage swing applied to the modulator.
In a related field of endeavor, Zhang discloses a voltage swing applied to the modulator ;( controller 350 control the voltage swing of the tributary modulator, see figure 5A).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the voltage swing control of the optical modulator to adjust the voltage swing of the optical modulator based on the feedback signal and the motivation is to keep the signal quality of the output optical signals intact.
Regarding claim 18, Onaka discloses the device of claim 10, wherein, for each set of driving conditions, the corresponding performance metrics include: first metrics determined based on the output of the first detector; (the controller 44A is driving the optical transmitter 42A based on the output of the power consumption monitor, see figure 12) and second metrics determined based on the output of the second detector ;(the controller 44A is driving the optical transmitter 42A based on the output of optical receiver providing reception characteristics monitor, see figure 12).
Regarding claim 19, Onaka discloses the device of claim 18, wherein the first metrics relate to performance of the transmitter over an optical link to an external receiver, ;(the controller 44A is driving the optical transmitter 42A based on the output of optical receiver providing reception characteristics monitor, see figure 12), and 

However, the combination of Onaka, Ray and Aboulhouda does not explicitly disclose wherein the second metrics relate to relate performance of the modulator.

In a related field of endeavor, Zhang discloses wherein the second metrics relate to relate performance of the modulator ;( controller 350 control the voltage swing of the tributary modulator, see figure 5A).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the voltage swing control of the optical modulator to adjust the voltage swing of the optical modulator based on the feedback signal and the motivation is to keep the signal quality of the output optical signals intact.

Claim 11 is rejected under 35 USC 103 as being unpatentable over Onaka et al (US 2018/0069633) in view of in view of Ray et al; (US 2018/0026717) and further in view of Ade et al; (US 5347601).
Regarding claim 11, the combination of Onaka and Ray does not explicitly disclose the device of claim 9, wherein the output of the first detector is based on a first training signal that travels a first signal path.
In a related field of endeavor, Ade discloses the device of claim 9, wherein the output of the first detector is based on a first training signal that travels a first signal path ;(photodetector 72 detect a portion of the transmitted light by using test (training) signal ,see column 5, lines 31-35 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the training signal of Ade with Onaka and Ray to provide a feedback signal based on the output modulated light and the motivation is to provide efficient working of optical modulator.
Claims 12 and 13 are rejected under 35 USC 103 as being unpatentable over Onaka et al (US 2018/0069633) in view of in view of Ray et al; (US 2018/0026717), further in view of Ade et al; (US 5347601) and further in view of Kato et al; (US 9325419).
Regarding claim 12, Onaka discloses the device of claim 11, wherein the output of the second detector ;( optical receiver 43A detecting the optical signal received from the external transmitter 42B, see figure 12).
However, the combination of Onaka, Ray and Ade does not explicitly disclose is based on a second training signal that travels a second signal path different from the first signal path. 
In a related field of endeavor, Kato discloses is based on a second training signal that travels a second signal path different from the first signal path ;(plurality of low-frequency dither signal f1 and f2 are provided for different wavelength channels; see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of training signals of Kato with Onaka, Ray and Ade to provide different training signals for the different wavelength paths and the motivation is to provide increased efficiency is data testing.

Regarding claim 13, Onaka discloses the device of claim 12, wherein the first signal path and the second signal path partially overlap ;(the output of the optical branching unit 30 is partially over lapping with the optical receiver 43A, see figure 12).
Claim 20 is rejected under 35 USC 103 as being unpatentable over Onaka et al (US 2018/0069633) in view of in view of Ray et al; (US 2018/0026717).
Regarding claim 20, Onaka discloses a device ;(optical transceiver 2A, see figure 10)  comprising: a transmitter ;(optical transmitter 42A, see figure 10) and processing circuitry;(controller 44A, see figure 12) that: accesses, in response to a request to transmit data, (controller 44A controls the optical transmitter 42A based on the output of the power monitor 441A  and optical receiver 43A; see paragraphs 142-144 and figure 12) a memory including stored associations that associate sets of driving conditions for the transmitter with corresponding sets of performance metrics with the sets of driving conditions ;(storage unit 443A for storing the power consumption and the reception characteristics metrics, see paragraph 145 and figure 12)  selects a set of driving conditions from the sets of driving conditions based on data transmission metrics ;(the controller 44A is driving the optical transmitter 42A based on the output of the power consumption monitor and reception characteristics monitor, see figure 12) and causes the transmitter to transmit the data according to the selected set of driving conditions; (the controller 44A providing control signal to the optical transmitter based on the power consumption and the reception characteristics metrics, see paragraph 145 and figure 12).
However, Onaka does not explicitly disclose achieved by driving the transmitter.
In a related field of endeavor, Ray discloses achieved by driving the transmitter ;( driver 103 driving the transmitter 104 based on the output from control module 105).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the driver of Ray with Onaka to drive the transmitter modulator on different control settings and the motivation is to provide optimize the performance of the optical transceiver.

Allowable Subject Matter
2. Claims 14, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Zhou et al; (US 8543010) discloses an optical transmitter modulator wherein the bias of the modulator is controlled based on the feedback signal; see figure 2.

b. Daghighian et al ; (US 2009/0196631) disclose an optical transceiver with a controller for controlling the laser driver coupled to the optical transmitter 104 and the post amplifier coupled to the optical receiver 101, see figure 1.

c. kim et al (Design and Implementation Scheme of QSFP28 Optical Transceiver for Long-Reach Transmission Using PAM4 Modulation – 2021 attached) discloses an optical transceiver with equalizer connecting both the optical transmitter and optical receiver, see figure 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636